DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JAMES GENTRY,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2585

                              [March 18, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 12-5038CF10A.

  James Gentry, Bristol, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.